Citation Nr: 1726972	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-24 275	)	DATE
	)
	)
`
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for instability of the left knee.

3.  Entitlement to a separate rating for the symptomatic residuals of the removal of semilunar cartilage in the left knee.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty in the Public Health Service from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2015, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In February 2017, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of that hearing is also of record.

The Board added the issue of entitlement to a separate rating for the symptomatic residuals of the removal of semilunar cartilage in the left knee based on information raised by the record.

The electronic filing system contains additional documents pertinent to the appeal that were associated with the record since the RO's last adjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Flexion of the left knee is not limited to 30 degrees or worse. 

2.  The left knee disability is not manifested by moderate recurrent subluxation or lateral instability.

3.  Throughout the appeal period, the Veteran's left knee disability has been manifested by residual symptoms of the removal of semilunar cartilage, including chronic effusion. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for a rating in excess of 10 percent for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a separate 10 percent disability rating for the symptomatic residual of the removal of semilunar cartilage in the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In an October 1978 rating decision, the RO awarded service connection for a left knee injury and assigned a 10 percent rating, effective from July 1, 1974, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the code pertaining to subluxation or lateral instability.  

In the June 2010 rating decision on appeal, the RO continued the 10 percent rating.
In June 2013, the RO changed the code assigned to the left knee disability since 1974 to Diagnostic Code 5260, which pertains to limitation of flexion.  This is permissible.  See Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011).  The RO additionally awarded a separate rating for instability of the left knee under Diagnostic Code 5257, effective from the date of the Veteran's February 2009 claim.  Entitlement to higher ratings for both of these disabilities were developed for appeal by the RO, certified to the Board, and addressed by the Board at the February 2017 hearing, and both matters will be addressed below. 

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
	
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court) has, however, held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

VA's rating schedule provides for ratings of 10, 20, or 30 percent where there is limitation of flexion of the leg to 45, 30, or 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The rating schedule also provides ratings of 10, 20, 30, 40, and 50 percent for limitation of extension of the leg to 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For rating purposes, a normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability, is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In May 2010, the Veteran's wife submitted a statement describing the Veteran's increasing pain in the left knee.  Standing one to two hours had become almost intolerable and his left leg was smaller than his right.  He had difficulty sitting and required constant shifting to find a more comfortable position.  He could not take common analgesics and oxycodone was required to treat the pain.  His requirement for oxycodone made it impossible to work in his profession as an anesthesiologist.  She stated that debilitating knee pain had severely affected and altered every aspect of the Veteran's life, including his ability to work and sleep.  

On VA examination in March 2010, the Veteran reported swelling, tenderness, effusion, and pain.  He did not have weakness, stiffness, heat, redness, giving way, a lack of endurance, locking, fatigability, deformity, drainage, subluxation, or dislocation.  He reported flare-ups as often as once daily, lasting for two hours.  The flare-ups were precipitated by physical activity and alleviated by rest, oxycodone, ice, and elevation.  Flare-ups caused limited standing and walking, and general limitation of motion.  He had to give us his job as an anesthesiologist due to his left knee pain and requirement for narcotic pain management.

On examination, there were two linear scars, one measuring 15 centimeters x 0.4 centimeters, and the other measuring 1 centimeter x 0.5 centimeters.  The scars were not painful, there was no skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  The scars were not disfiguring and did not limit motion or function.

The examiner noted the Veteran's posture and gait were normal.  He did not require assistive devices.  The left knee had effusion, tenderness, and crepitus.  There were no signs of edema, instability, abnormal movement, weakness, redness,
heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  There was no genu recurvatum or locking pain.  There was no ankylosis.

Flexion was to 110 degrees with pain at 110 degrees.  Extension was to 0 degrees.  Repetitive movement was possible with no additional loss of motion.  The anterior and posterior cruciate ligaments stability test of the left knee was abnormal with slight instability.  The remaining stability and meniscus tests of the left knee were normal.  The examiner diagnosed DJD of the left knee, status-post left knee surgery x4 with scars and slight instability.  Residuals of his surgical knee repairs included chronic effusion.  The Veteran was unable to take nonsteroidal anti-inflammatory drugs (NSAIDS) due to allergies and reactive airway disease and was dependent on opioids.

On VA examination in January 2015, the Veteran reported extreme pain due to chondrocalcinosis and pseudogout.  He had trouble with both sitting and standing, and had required treatment with oxycodone since 2006 through the Pain Clinic.  He reported constant effusion.  He had flare-ups precipitated by sitting, standing, or walking for long periods.  He continued to report that he had to give us his job as an anesthesiologist due to his left knee pain and narcotic requirement.

On examination, flexion was to 130 degrees with pain at 130 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  The Veteran could perform repetitive-use testing with no change in his range of motion.  Functional loss on repetitive-use testing included less movement than normal, pain on movement, and disturbance of locomotion.  There was pain to palpation in the left knee.  Muscle strength testing was normal.  Joint stability testing was normal except in medial-lateral instability, which was 1+ (0-5 millimeters).  There was no history of recurrent patellar subluxation/dislocation.  There were no shin splints or genu recurvatum.  The Veteran had a history of a left meniscal tear, but the examiner found no frequent episodes of joint locking.  He had resulting pain.  The Veteran required the occasional use of a cane.  Functioning was not so diminished that an amputation with prostheses would equally serve him. 

The examiner diagnosed DJD of the left knee, status-post ACL repair and meniscectomy, and chondrocalcinosis and pseudogout of the left knee.  The Veteran had pain, weakness, fatigability and/or incoordination, as well as an additional limitation of functional ability during flare-ups.  The additional loss of motion during flare-ups was approximately 10 degrees of flexion.  The examiner stated that the chondrocalcinosis/pseudogout of the left knee was a new and separate diagnosis which was unrelated to the service-connected DJD with status-post ACL repair and meniscectomy.

On VA examination for the Veteran's scars in January 2015, the examiner noted three scars.  One measured 16 centimeters x 0.3 centimeters, another measured 1 centimeter x 0.2 centimeters, and a third measured 1 centimeter x 0.3 centimeters.  The scars were not painful or unstable.  They were not deep, did not cause limitation of function, and did not have associated muscle or nerve damage.

At the March 2015 hearing, the Veteran described his daily functional limitations due to his left knee disability, including his inability to paint the house, mow the yard, or climb a ladder, for example.  He could not sit or stand for very long.  He explained that pseudogout involves a process of calcium needles breaking off, and causing intense inflammation and pain. Pseudogout is one of the two most painful conditions in orthopedics, the other being an infected joint.  He had difficulty sleeping and could not participate in recreational activities like bike riding.  His work as an anesthesiologist required him to be on his feet for 12 hours at a time or longer, which became intolerable.  His employer attempted to accommodate him, transitioning him to a more sedentary environment with more sitting, but that too became impossible.

At the February 2017 hearing, the Veteran testified regarding having to leave his profession due to his left knee disability.  He described the accommodations made to try and allow him to continue working, but that all efforts failed due to his increasing pain.  He described his rare and severely painful condition of pseudogout as involving calcium pyrophosphate molecules or crystals in the cushioning of the joint and cartilage, which break off like little needles causing extreme inflammation and pain.  He testified that it is an unusual type of arthritis.  He testified that when the crystals break off, it does not change his range of motion but causes a significant increase in his level of pain.  He and his wife testified to the loss of income and general loss of quality of life his left knee disability has caused.

Private treatment records indicate close tracking of the Veteran's narcotic pain management plan.  The records generally show waxing and waning of the condition, although a consistent need for medication to control the pain.  The records do not include findings sufficient for rating the left knee disability under the applicable diagnostic codes.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claims for higher ratings for DJD and instability.  As for the 10 percent rating based on limitation of flexion, the record throughout the appeal does not indicate that flexion has been limited to 30 degrees, as is required for the next higher rating.  At worst, flexion was limited to 110 degrees on VA examination in March 2010.  As for the 10 percent rating based on recurrent subluxation or instability, the record throughout the appeal does not indicate moderate subluxation or instability as is required for the next higher rating.  The March 2010 VA examiner specifically described the Veteran's instability as "slight."  The January 2015 VA examiner found that anterior instability (Lachman test) was normal, posterior instability (posterior drawer test) was normal, and medical-lateral instability was 1+ on a range from "normal" to 3+.  The March 2010 examiner found he did not require assistive devices and the January 2015 examiner found the need for only occasional use of a cane.  The Board does not find that this indicates a "moderate" level of instability of the left knee.
 
With regard to the DeLuca factors, the Board acknowledges the ample evidence of the Veteran's extreme pain and functional limitations.  However, the March 2010 VA examiner found there was no loss of motion on repetitive use of the knee.  The January 2015 VA examiner found the Veteran could perform repetitive use testing with no change in his range of motion, despite the fact that there was less movement than normal, pain on movement, and disturbance of locomotion.  The additional loss of motion during flare-ups was approximately 10 degrees of flexion, indicating that flexion would be limited to 120 degrees during a flare-up.  The Veteran testified that during an exacerbation of his pseudogout, his level of pain increased but his range of motion was not altered.  The Board thus finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit knee motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

However, in resolving all doubt in the Veteran's favor, the Board finds that a separate, 10 percent rating under DC 5259 for symptomatic residuals of the removal of semilunar cartilage is warranted for the left knee throughout the appeal period.  The March 2010 VA examiner noted that the Veteran has chronic effusion resulting from his knee repair surgeries.  The Veteran, a physician, has also stated throughout the appeal and on VA examination in January 2015 that he has constant effusion in the left knee.  The assignment of a separate disability rating for this manifestation of the Veteran's left knee disability does not violate the rule against pyramiding because the residual symptom of the removal of semilunar cartilage under DC 5259 includes chronic effusion, which is separate and distinct manifestation from the painful motion, limited motion, and instability for which he is being compensated under DC 5260 and DC 5257.  See 38 C.F.R. § 4.14.  Nor does it run afoul of the Court's decision in Copeland v. McDonald, 27 Vet. App. 333 (2015), because a separate rating for an additional manifestation of the disability, not a rating by analogy, is being assigned.  Id. (holding that when a condition is specifically listed in the schedule, it may not be rated by analogy.)  A rating in excess of 10 percent under DC 5259 is not possible, however, as 10 percent is the maximum rating allowed under that code. 

The preponderance of the evidence is against the assignment of a higher or separate rating under any other diagnostic code.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  Taking the remaining diagnostic codes in chronological order, as ankylosis has not been shown at any point, a rating under DC 5256 is not warranted.  DC 5258 is not applicable as both VA examiners found the Veteran does not have frequent episodes of "locking pain" and there is no evidence to the contrary.  As for DC 5261, as extension has been normal throughout the appeal period, a separate compensable evaluation is not warranted.  To assign two, separate compensable ratings solely based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14  (2016); VAOPGCPREC 9-04, 69 Fed. Reg. 59990  (2005).  Diagnostic Code 5262 and DC 5263 do not apply as the evidence does not indicate the malunion or nonunion of the tibia or fibula, or genu recurvatum, respectively.

The Board also finds the criteria for a compensable rating for the Veteran's scars are not met as the scars do not involve the head, face, or neck, are not of the requisite size for a compensable rating, are not painful or unstable, and have no disabling effects.  

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's left knee disability, the Board has considered the Veteran's own assertions, which, as a physician, he is certainly competent to provide.  However, other than his reports of effusion discussed above, he has not provided findings sufficient for rating the left knee disability under the applicable rating criteria.  

The Board has also considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board finds that the VA examination reports of record contain sufficient findings under Correia.  The VA examiners provided range of motion measurements for both knees.  To the extent the examination reports do not contain specific and separate findings in weight bearing and non-weight bearing status, pain in weight-bearing has been considered by the 2010 examiner in his findings and observations concerning the Veteran's gait, including difficulties caused by pain or other factors, and the 2015 examiner specifically addressed pain while weight bearing.  The record does not indicate that pain in weight-bearing status has caused any additional loss of motion, and since pain while bearing weight is presumably more severe than while not bearing weight, the same may be said for non-weight bearing status.  To the extent the VA examination reports do not contain specific and separate findings in active and passive motion, each examination report indicates that the Veteran moved his knee on his own free will, indicating that pain in active motion has been considered.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move his knee himself to a particular degree, the knee would be capable of the same movement by the examiner.  

In his notice of disagreement and at the February 2017 hearing, the Veteran stated he seeks extraschedular consideration for his left knee disability.  The Board will thus discuss the matter.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017).

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court addressed the extraschedular provisions of 38 C.F.R. § 3.321 (b) at length and held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element in the Thun analysis is determining whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability. 

If the first element is met, the second step or element is determining whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  

When both the first and second elements are met, the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service (Director), for consideration of the third step or element: determining whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 

The Veteran's left knee symptoms include pain, effusion, limited motion, and instability.  The predominant symptom is extreme pain that significantly affects and limits numerous aspects of his life, including sitting, standing, recreational activities, working, sleeping, and exercise.  The extreme pain requires treatment with prescribed narcotic medication.  The Board fully appreciates the implications of the Veteran's extreme pain and narcotic treatment.  Initially, however, the record indicates that a good amount of the Veteran's pain is due to his pseudogout, which the January 2015 VA examiner  specifically determined was unrelated to his service-connected left knee disabilities.  Private treatment records further show that the Veteran has peripheral neuropathy causing pain in the left knee, also a non-service connected disorder.  However, even assuming that the Veteran's overall pain can be attributed to his service-connected disabilities, pain is fully contemplated in the schedular criteria, as is effusion, limited motion, and instability.  Simply stated, the application of the Rating Schedule is not rendered impractical here.  The Veteran does not have any symptoms resulting from his service-connected left knee disability that are unusual or different from those contemplated by the schedular criteria.  The Board cannot find that the first element of Thun has been satisfied, and the preponderance of the evidence is against a referral for extraschedular consideration.

To the extent the Veteran alleges that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, the Board again finds that referral for consideration of an extraschedular evaluation is not warranted. See Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  He is service-connected for DJD of the left knee (10 percent disabling), instability of the left knee (10 percent disabling), and residuals of the removal of semilunar cartilage of the left knee (10 percent disabling).  There is simply no indication in the record that the overall severity of these disabilities combined falls outside the realm of the schedular criteria.  This is not an exceptional circumstance in which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

What is exceptional or unusual is the impact of the disability on the Veteran's former employment.  While the Board sincerely regrets the impact the service-connected disability has had on the Veteran's ability to work as an anesthesiologist, because Thun first factor is not satisfied, the Board does not consider whether the disability results in marked interference with his employment.  

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against higher ratings for the Veteran's left knee disability.  The preponderance of the evidence is also against the assignment of any further separate ratings for the left knee disability.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application. 


ORDER

A disability rating in excess of 10 percent for DJD of the left knee is denied.

An initial disability rating in excess of 10 percent for instability of the left knee is denied.

A separate 10 percent rating for symptomatic residuals of the removal of semilunar cartilage in the left knee is granted. 


REMAND

The Veteran is service-connected for DJD of the left knee (10 percent disabling), instability of the left knee (10 percent disabling), and by way of this decision, residuals of the removal of semilunar cartilage of the left knee (10 percent disabling).  His combined rating is thus 30 percent.  38 C.F.R. § 4.25.  As such, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met.

Nonetheless, where the combined rating percentage requirements are not met, entitlement to TDIU benefits may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).  

The Veteran reports he has been unable to work throughout the appeal period because he requires narcotic pain medication to treat his left knee disability and cannot work in his profession as an anesthesiologist while taking narcotics.  He is unable to take nonsteroidal anti-inflammatory drugs due to allergies and reactive airway disease.  All attempts to accommodate the Veteran and enable him to continue working were made through his previous employer, the University of Washington Department of Anesthesiology, and all attempts failed.  

Private treatment records document the Veteran's inability to work as a physician due to the ethical, legal, and medical implications of providing patient care under the influence of narcotic medication.  The records describe the Veteran's failed attempts to continue his work, and extensively document the prescription medication required to treat his condition.  Additionally, a March 2010 VA examiner found that the effect of the Veteran's left knee disabilities on his occupation was significant in that his opioid requirement for pain prevented him from continuing to work as an anesthesiologist.  Daily activities were affected in that his knee limited walking, standing, and exercise.  A January 2015 VA examiner found that the left knee disabilities impacted his ability to work in that he was limited in his ability to stand or sit for prolonged periods.

The Board finds the matter must be referred to VA's Director, Compensation Service for consideration of whether a TDIU may be granted on an extraschedular basis.  38 C.F.R. § 4.16 (b).  The Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a determination from the Director, Compensation Service, as to whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities in accordance with the provisions of 38 C.F.R. § 4.16(b).  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue, including his requirement for opioid pain medication as extensively documented in private medical records and VA examination reports. 

2.  Then, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


